OPINION
By STEVENS, J.
The first error assigned raises, among others, the question of whether or not there is a scintilla of evidence in the record showing any authority, express or implied, upon the part of the usher, employee to make such an agreement as is here alleged to have been made, and thereby bind her employer.
Our reading of the record has not disclosed to us any evidence of such authority, and we .are accordingly of the opinion that the trial court did not err in sustaining defendant’s motion for a directed verdict at the conclusion of plaintiff’s evidence. It necessarily follows that the trial court was correct, in our opinion, in overruling plaintiff’s motion for a new trial.
We have examined the errors complained of in the exclusion of plaintiff’s evidence, •and find no reversible error therein.
' Judgment affirmed.
WASHBURN, PJ, and FUNK, J, concur in judgment.